DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response to restriction requirement filed on October 4, 2022 have been received and entered. Claims 1-20 are pending in the instant application.

Election/Restrictions
Applicant’s election without traverse of claims 1-7 (group I) in the reply filed on October 4, 2022 is acknowledged. It should be noted that claim 7 was inadvertently omitted from group I that has now been corrected and included with group I. Applicant disagree with the restriction and argues that claim in group I (mouse) should be rejoined with claims in group IV (method of making), group V (method of modifying locus), group II (cassette) and group III (method of making antibody) as they all share the same common feature and therefore search and examination of all these claims can be made without serious search burden. Applicants’ arguments have been fully considered, but are not found persuasive. As indicated in the previous office action, Inventions I and IV, V are related as process of making and product made. The inventions are distinct if the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case, the product as claimed can be made by another and materially different process such as one disclosed in Mcwirther al (WO/2013/022782). Likewise, method of producing antibody could be practiced by another mouse such as those disclosed in Lee (Nature Biotechnology, 2014, 32, 356-363). Furthermore, examination of the invention of different methods (method of making or modifying locus or method of producing antibody) and product together would require undue search burden because novel feature is the only one limitation. Examiner has to consider the method steps and perform searches. For example, method of introducing a construct to a mouse to modify the locus, or immunizing a mouse to produce antibody would be different from that of a mouse with specific genotype and phenotype and thus require separate searches and search would be an undue burden since method and factors affecting these distinct steps (modifying locus or immunizing etc) would have to be considered. Further, the utilities of animal cells or the targeting construct are distinct and different from those of a transgenic animal. For instance, genetically modified B cells could be used to isolate antibody or to make a hybridoma, while construct could be used to transform B-or CHO-cells to produce genetically modified cells Additionally, different inventions have different status in the art because they are drawn to different structure and functions and therefore would require different search field including searching for different class/subclass, electronic resources, different search quarries. 
It should be noted examiner has required restriction between product and process claims. Applicant should note that once product claims are found allowable, withdrawn process claims (8-9, 14, 19-21) that include all the limitations of the allowable product claims would be considered for rejoinder as indicated in previous office action. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 4, 2022.
Claims 1-7 are under consideration. 
Priority
This application claims priority from foreign application EP19194093.1 filed on 08/28/2019,
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/08/2009 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Macdonald et al (WO/2012/141798, dated 10/18/2012, IDS).
Claims are directed to a transgenic mouse that is engineered by a deletion of endogenous Adam6a and Adam6b genes in a male mouse, which mouse comprises in its genome only one exogenous Adam6 transgene, and expresses an ADAM6 protein comprising at least 90% sequence identity to SEQ ID NO:1 or SEQ ID NO:2, which Adam6 transgene is functional in a male mouse. Claim interpretation: Claim as written is interpreted as a homozygous or heterozygous deletion of endogenous ADAM6 gene (Adam6a and Adam6b)
With respect to claims 1-4, Macdonald et al teach a male transgenic mouse whose genome comprises deletion of ADAM6 that lack the ability to express any functional ADAM6 protein, wherein said mouse exhibit a defect in the ability of the mice to mate and to generate offspring” (abstract, para.4, 207). Macdonald et al discloses in certain embodiments, “mice lack the ability to express a functional ADAM6 protein by virtue of a replacement of all or substantially all mouse immunoglobulin variable region gene segments with human variable region gene segments” (see para. 207, figure 2-3). Macdonald teaches a mouse “that lacks a functional endogenous ADAM6 locus”, has no functional endogenous ADAM6 (neither ADAM6a nor ADAM6b) (see para. 55, 80, 119) and also comprises “an ectopic nucleic acid sequence that confers upon the mouse ADAM6 function” (see para.  45). For example, “the nucleic acid sequence comprises a sequence encoding mouse ADAM6a or functional fragment thereof and/or a sequence encoding mouse ADAM6b or functional fragment thereof” (para. 45]). Additionally, “[i]n one embodiment, the mouse ADAM6a and/or ADAM6b are selected from the ADAM6a of SEQ ID NO:1 and/or ADAM6b of sequence SEQ ID NO:2” (para. 47) that has 100% sequence homology with SEQ ID NO: 1or 2 of instant claim (see sequence search report). 
Regarding claims 5-7, Macdonald teaches that male transgenic mouse that the exogenous ADAM6a and/or ADAM6b sequence can be “present in the intergenic region between the 3'-most human VH gene segment and the 5'-most DH gene segment” (see para. 255). It is further disclosed that mouse genome comprises e ADAM6 sequence that encodes a functional ADAM6 protein, a replacement of all or substantially all mouse VH gene segments with one or more human VH gene segments; a replacement of all or substantially all mouse DH gene segments with one or more human DH gene segments; and a replacement of all or substantially all mouse JH gene segments with one or more human JH gene segments (see para.  262 see fig. 2-3 , 5A and 12-13 ) that is operably linked to endogenous mouse regulatory sequence (see para. 64, see fig. 3, 5, 13) thus, exogenous Adam6 gene present is embedded in the IHVR locus (para. 278, 280). Accordingly, Macdonald anticipates claims 1-7.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Friedrich et al (WO/2013/079953, 6/6/2013)/ Macdonald et al (WO/2012/141798, dated 10/18/2012, IDS), Lee, et al. (Nature Biotech. (2014) 32:356-363) as evidence by Voronina et al (Biology of Reproduction, 2018, 100(3) 686-696, IDS). Macdonald is cited again to show that claims are anticipated or alternatively obvious and amino acid sequence of mouse Adam6a and Adam6b was known in prior art. 
With respect to claims 1-3, Friedrich teaches a male transgenic mouse whose genome comprises a heterozygous or homozygous deletion of all or part of the endogenous heavy chain VDJ region simultaneously with the insertion of human VDJ gene segments or in a separate step, wherein such deletion entails the deletion of VH and D gene segments along with the intervening sequences thereby deleting endogenous ADAM6 genes (see page 1, lines 20-24, page 4). It is further disclosed that genome further comprises insertion of one or more ADAM6-encoding nucleotide sequences; wherein said fertile mouse or progeny is male (see page 4, lines 1-14). It is further disclosed that the deletion in the endogenous VDJ region on a chromosome preferably includes a deletion of all ADAM6-encoding nucleotide sequences that includes deletion of ADAM6a and ADAM6b (see page 12, lines 1-3). The mouse Adam6a coding sequence as set forth in SEQ ID NO: 3 and Adam6b SEQ ID NO: 4 as disclosed in Friedrich encodes mouse Adam6a and Adam6b protein that has 100% sequence identity to claimed SEQ ID NO: 1 or SEQ ID NO 2 as evidence from the teaching of .. Among various embodiment Friedrich contemplated genome of said mouse comprises more than two copies of mouse ADAM6a and/or mouse ADAM6b-encoding nucleotide sequences (see page 16, lines 23-24). 
Regarding claim 4, Friedrich teaches transgenic mouse following immunization undergoes VDJ rearrangement and is capable of expressing antibody from said rearranged loci comprising human variable regions (see page 21, lines 23-25, claim 27). 
With respect to claims 5-7, teach inserting human variable region gene segments upstream of endogenous mouse constant regions in endogenous lgH loci to functionally replace endogenous mouse variable regions. The endogenous VDJ region is deleted from the lgH loci, thereby removing the ADAM6a and ADAM6b genes from the loci. Expressible mouse ADAM6a and ADAM6b genes with wild-type promoters are inserted upstream of the lgH locus on mouse chromosome 12 example 4) to produce progeny that are homozygous for the lgH transgene having the ADAM6 deletion and also homozygous for the inserted mouse ADAM6 genes, wherein fertile male and female homozygotes that are able to breed and produce progeny.
Likewise, Macdonald et al teach a male transgenic mouse whose genome comprises deletion of ADAM6 that lack the ability to express any functional ADAM6 protein, wherein said mouse exhibit a defect in the ability of the mice to mate and to generate offspring” (abstract, para.4, 207). Macdonald et al discloses in certain embodiments, “mice lack the ability to express a functional ADAM6 protein by virtue of a replacement of all or substantially all mouse immunoglobulin variable region gene segments with human variable region gene segments” (see para. 207, figure 2-3). Macdonald teaches a mouse “that lacks a functional endogenous ADAM6 locus”, has no functional endogenous ADAM6 (neither ADAM6a nor ADAM6b) (see para. 55, 80, 119) and also comprises “an ectopic nucleic acid sequence that confers upon the mouse ADAM6 function” (see para.  45). For example, “the nucleic acid sequence comprises a sequence encoding mouse ADAM6a or functional fragment thereof and/or a sequence encoding mouse ADAM6b or functional fragment thereof” (para. 45]). Additionally, “[i]n one embodiment, the mouse ADAM6a and/or ADAM6b are selected from the ADAM6a of SEQ ID NO:1 and/or ADAM6b of sequence SEQ ID NO:2” (para. 47) that has 100% sequence homology with SEQ ID NO: 1or 2 of instant claim (see sequence search report). Regarding claims 5-7, Macdonald teaches that male transgenic mouse that the exogenous ADAM6a and/or ADAM6b sequence can be “present in the intergenic region between the 3'-most human VH gene segment and the 5'-most DH gene segment” (see para. 255). It is further disclosed that mouse genome comprises e ADAM6 sequence that encodes a functional ADAM6 protein, a replacement of all or substantially all mouse VH gene segments with one or more human VH gene segments; a replacement of all or substantially all mouse DH gene segments with one or more human DH gene segments; and a replacement of all or substantially all mouse JH gene segments with one or more human JH gene segments (see para.  262 see fig. 2-3 , 5A and 12-13 ) that is operably linked to endogenous mouse regulatory sequence (see para. 64, see fig. 3, 5, 13) thus, exogenous Adam6 gene present is embedded in the IHVR locus (para. 278, 280).
Friedrich/ Macdonald et al both contemplated genome of mouse comprises exogenous mouse ADAM6a and/or mouse ADAM6b-encoding nucleotide sequences but exemplified insertion of both ADAM6a and ADAM6b, to rescue male fertility in mice. Thus, Friedrich/ Macdonald differs from claimed invention by not disclosing insertion of only one Adam6a or Adam6b gene.
 Lee, et al. teaches a mouse engineered with a null mutation of the endogenous Adam6a gene alone, resulting in mice with only Adam6b intact. It is disclosed that male transgenic mouse whose genome comprises homozygous deletion of Adam6a gene alone, exhibits reduced fertility (see page 357, col. 1, para. 3). Voronina, et al. discloses, among other things, strategies for “humanizing the mouse immunoglobulin heavy chain (IgH) locus” and specifically, “introduction of Adam6 into these mice” (abstract). Voronina, et al. teaches that murine ADAM6 is a necessary component for sperm function” (page. 693; col. 1). The results show that Adam+/- males produced comparable number of pubs as Adam6res/res mouse (see page 689, col. 2). 
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of prior art to modify the transgenic mouse of Friedrich/ Macdonald by inserting one exogenous Adam 6 gene (either Adam6a or Adam6b) to study the effect of single Adam6 gene on sperm motility and function as suggested in Lee, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so in order to study the effect of insertion of only one exogenous Adam6a or Adam6b gene in the mouse of Friedrich/ Macdonald to study the sperm function. Given that an artisan was aware that loss of endogenous Adam6 (adam6a and adam6b) function leads to male mouse infertility (see Friedrich, Voronina, Lee), while both  Friedrich/ Macdonald contemplated genome of transgenic mouse comprises to include exogenous mouse ADAM6a and/or mouse ADAM6b-encoding nucleotide sequences. One of skill in the art would have been expected to have a reasonable expectation of success in studying role of exogenous insertion of Adam6a or Adam6b individually in order to study sperm function because the art teaches the deletion of Adam6a resulting in mice with only Adam6b results in reduced fertility suggesting some mouse retain fertility. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. In the instant case, limitation of claim 3 that recites said endogenous Adam6a and Adam6b gene are knocked out by deletion does not further limit the base claim. It is relevant to note that base claim 1 recite a mouse genome that is engineered by a deletion of endogenous Adam6a and Adam6b that would inherently KO the endogenous Adam6a and Adam6b. Further, dependent claim does not further limit the deletion to be heterozygous or homozygous deletion of Adam6a and Adam6b.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Appropriate correction is required.

Conclusion
No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2013/096142, IDS “teaches a “genetically modified fertile mouse that express human immunoglobulin / light chain variable sequences cognate with human heavy chain variable sequences and comprise a genetic modification that restores ADAM6 (or homolog or ortholog thereof) function in whole or in part” ( [0001 ]-[0002]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/Primary Examiner, Art Unit 1632